Citation Nr: 1614577	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-347 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954. The Veteran passed away in December 2011, and the appellant is his surviving spouse.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran's claims file is under the jurisdiction of the VA RO in Reno, Nevada.  The appellant testified at a hearing before the undersigned Veterans Law Judge sitting at the Reno RO in March 2013. A transcript of that hearing is associated with the claims file.

In March 2014 the Board remanded this matter for additional development.  Such has been completed, and this matter is returned to the Board for additional consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately another remand is necessary to afford proper adjudication of this matter.  Per the March 2014 remand's directives, a VA medical opinion was requested from an oncologist to determine whether any of the Veteran's service-connected disabilities caused or otherwise contributed to his death, which is shown on the death certificate to be from lymphoma, with no other contributing factors listed.  The examiner was posed three questions:  First, whether any of the Veteran's multiple service-connected disabilities caused or materially and substantially contributed to his terminal lymphoma; second, whether any service-connected disability prevented early diagnosis of lymphoma, as the Veteran was unable to undergo diagnostic testing such as magnetic resonance imaging (MRI) scans due to the retained shrapnel in his body, which may have led to an earlier diagnosis of and treatment for the lymphoma which caused his death; and third, whether the Veteran's service-connected disabilities impaired his health in such a way that his ability to adequately fight lymphoma was impaired.  

The Board notes that the Veteran was service-connected for numerous disabilities at the time of his death, including posttraumatic stress disorder (PTSD); lumbar spine spondylosis with multiple shrapnel wounds and degenerative disc changes; right thigh scar; residuals of a gunshot wound to the abdomen with retained foreign body; right lower extremity radiculopathy; left lower extremity radiculopathy; ulnar motor neuropathy of the left wrist and hand; chronic adhesive pleurisy; scars of the right buttock, left heel, back, left ulnar, and right forearm; bilateral hearing loss; and residuals of a shell fragment wound of the anterior trunk and abdomen.

Thereafter, an opinion was obtained by an oncologist in May 2014 that answered these questions.  However the examiner disclosed that the complete records had not been reviewed.  Specifically she stated "I only received a few oncology notes to review and I am unable to determine how many cycles of chemotherapy the patient received and if there was ever any assessment of his response to treatment.  The last note is dated 6/22/11 but does not state which cycle he was receiving and/or results of any imaging studies.  The patient died on 12/[redacted]/11 and there are no notes dated after 6/22/11.  It remains unclear to me that the patient died from his lymphoma and/or complications related to it."

The Board notes that in addition to paper claims folders, there were 53 pages of VA treatment records listed as CAPRI in the Virtual VA folder dated 5/15/12.  These included treatment records from August 2011 to October 2011 showing that he attempted another round of chemotherapy but was unable to tolerate it and was placed on hospice care in September 2011 after 6 cycles.  See Virtual VA records listed as CAPRI dated 5/15/12, pages 1, 6-12, 43-46, 50-52.  Such records were clearly not reviewed by the examiner who stated that the most recent records reviewed prior to the Veteran's death were dated in June 2011.  The potential significance of these records is underscored by the examiner's response to the third question, which stated that review of the claims file indicated a standard chemotherapy regimen was received and that there was no indication that the Veteran's ability to tolerate treatment was compromised by his underlying service-connected disabilities.  Thus the Board finds it necessary to obtain an addendum opinion that includes review of these records from CAPRI, which in fact do reflect the Veteran had issues tolerating chemotherapy received in August 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file and a copy of this remand to the May 2014 VA examiner to provide an addendum opinion on the cause of the Veteran's death (if that examiner is unavailable then another comparably qualified individual may respond instead).  The examiner should address the following:   

a) Is it as likely as not (a 50 percent probability or greater) that any of the Veteran's service-connected disabilities caused or materially and substantially contributed to his terminal lymphoma?  

b) Is it as likely as not that a service-connected disability prevented early diagnosis of lymphoma, as the Veteran was unable to undergo diagnostic testing such as magnetic resonance imaging (MRI) scans due to the retained shrapnel in his body, which may have led to an earlier diagnosis of and treatment for the lymphoma which caused his death?   

c) Is it as likely as not that the Veteran's service-connected disabilities impaired his health to such an extent that his body was unable to adequately fight the lymphoma, which resulted in his death? (Put another way, if the service-connected disabilities had not been present, is it at least as likely as not that the Veteran's lymphoma would have been treatable?)  

The examiner should ensure that the complete records have been reviewed to specifically include the 53 pages of CAPRI uploaded in the Virtual VA on May 15, 2012 showing ongoing cancer treatment for cancer from August 2011 to his death in December 2011, and reflecting he had to stop chemotherapy due to issues tolerating it.  A complete rationale for all opinions must be provided.  

2.  The opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




